                Case 2:20-cr-00217-JCC Document 193 Filed 07/30/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0217-JCC
10                              Plaintiff,                    ORDER
11          v.

12   CESAR VALDEZ-SANUDO, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Government’s unopposed motion for entry of
16   a protective order restraining certain forfeitable property (Dkt. No. 185). The United States seeks
17   to restrain the following property:
18          a. $11,610 in U.S. currency, seized on December 16, 2020, from the residence of
               Defendant Yvette Yesenia Olguin and Defendant Cesar Valdez-Sanudo, located in
19             Everett, Washington.
20          The Court, having reviewed the papers and pleadings filed in this matter, including the
21   Government’s motion and the supporting declaration of Drug Enforcement Administration Task
22   Force Officer (“TFO”) Luke A. Brandeberry, hereby FINDS entry of a protective order
23   restraining the above-identified property (hereafter, the “Subject Currency”) is appropriate
24   because:
25
            •    The United States gave notice of its intent to pursue forfeiture of the Subject
26               Currency in the Indictment (Dkt. No. 1);


     CR20-0217-JCC
     PAGE - 1
                Case 2:20-cr-00217-JCC Document 193 Filed 07/30/21 Page 2 of 2




            •    Based on the facts set forth in TFO Brandberry’s declaration, there is probable cause
 1
                 to believe the Subject Currency is subject to forfeiture in this case; and
 2
            •    To ensure the Subject Currency remains available for forfeiture, its continued
 3
                 restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
 4
     NOW, THEREFORE, THE COURT ORDERS:
 5
            1.       The Government’s motion for a protective order restraining the Subject Currency
 6
     pending the conclusion of this case (Dkt. No. 185) is GRANTED; and
 7
            2.       The Subject Currency shall remain in the custody of the United States and/or its
 8
     authorized agents or representatives, pending the conclusion of criminal forfeiture proceedings
 9
     and/or further order of this Court.
10
            DATED this 30th day of July 2021.
11

12

13

14
                                                            A
                                                            John C. Coughenour
                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0217-JCC
     PAGE - 2
